Name: Decision No 1/2000 of the EU-Bulgaria Association Council of 28 February 2000 extending by five years the period within which any public aid granted by Bulgaria will be assessed taking into account the fact that Bulgaria is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  international trade
 Date Published: 2000-06-17

 Avis juridique important|22000D0617(01)Decision No 1/2000 of the EU-Bulgaria Association Council of 28 February 2000 extending by five years the period within which any public aid granted by Bulgaria will be assessed taking into account the fact that Bulgaria is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community Official Journal L 144 , 17/06/2000 P. 0027 - 0027Decision No 1/2000 of the EU-Bulgaria Association Councilof 28 February 2000extending by five years the period within which any public aid granted by Bulgaria will be assessed taking into account the fact that Bulgaria is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community(2000/385/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and the member States, of the one part, and the Republic of Bulgaria, of the other part(1) and in particular Article 64(4)(a) thereof,Whereas:(1) Article 64(4)(a) of the Europe Agreement provides that the Association Council shall, taking into account the economic situation of Bulgaria, decide whether the period within which any public aid granted by Bulgaria shall be assessed taking into account the fact that Bulgaria shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty should be extended for a further period of five years.(2) It is appropriate to make such an extension,HAS DECIDED AS FOLLOWS:Article 1The period within which any public aid granted by Bulgaria shall be assessed, taking into account the fact that Bulgaria shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty, shall be extended for a further period of five years.Article 2Within two years from the date on which the extended period of five years enters into force and thereafter annually until the end of the five-year period, Bulgaria shall provide the Commission of the European Communities with the necessary regional data to assess, according to the method used by the Commission, whether Bulgaria continues to fulfil the conditions to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty.Article 3This Decision shall enter into force on the day of its adoption.It shall apply as from 1 January 1998.Done at Brussels, 28 February 2000.For the Association CouncilThe PresidentN. Mihailova(1) OJ L 358, 31.12.1994, p. 2.